Citation Nr: 1113406	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  

In a July 2007 decision, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a November 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  The Board remanded the Veteran's claim in January 2009 in compliance with the November 2008 Order of the Court.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.  

2.  The stressors upon which the diagnosis of PTSD was based are uncorroborated.  

3.  The Veteran's PTSD first manifested many years after service, and that disability is not related to a corroborated in-service stressor.  


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by her period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without them.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (effective July 13, 2010).

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III, regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault such as private medical records; civilian police reports; reports from crisis intervention centers; testimonial statements from confidants such as family members, roommates, fellow service members, or clergy; and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor include, but are not limited to:  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that rating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician.  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).    

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Veteran contends, in written statements and in testimony before a Decision Review Officer, that she has PTSD as a result of being sexually assaulted by a sergeant while she was stationed at Camp Pendleton.  The sergeant warned the Veteran not to report the incident because nobody would believe her, and out of fear of the sergeant, she did not do so.  The Veteran asserts that she told a fellow servicewoman about the incident at a party.  She alleges that since the assault, she has experienced depression, sleep difficulties, and hypervigilance.  She reports having trouble functioning in the social and occupational aspects of her life.   

The Veteran's service personnel records show that she served in the Marines as an administrative manager.  She received the National Defense Service Medal.  The Veteran's award is not indicative of combat.  The Board has reviewed the record, including the Veteran's service medical and personnel records, and the file does not show evidence that the Veteran engaged in combat with the enemy during her service.  As the Veteran does not have a confirmed history of engaging in combat with the enemy during service, and her claim is not based on fear of hostile military action, her alleged stressors must be verified or corroborated pursuant to 38 C.F.R. § 3.304(f)(5).

The Board notes that in February 2009, the RO notified and requested from the Veteran the types of evidence described in M21-1 and 38 C.F.R. § 3.304(f)(5).  In reply, the Veteran has submitted statements regarding the stresses of service and a statement from her friend regarding the Veteran's current psychiatric behavior.  The Board has relied on the available evidence in determining if the alleged stressors can be corroborated.   

The Veteran's service medical and personnel records are negative for any record of a personal assault incident.  Her January 1969 separation examination showed no psychiatric abnormalities, and she made no complaints regarding psychiatric problems.  

The first post-service evidence of record of symptoms of a psychiatric disorder is at a November 1996 VA vision examination where the Veteran was diagnosed with chronic depression and anxiety.  On VA examination in May 2002, the Veteran reported that she was experiencing sleep difficulties, stress, guilt, occasional suicidal ideation, intrusive thoughts of her sexual assault, depression, and anxiety.  The impressions were moderate major depressive disorder and mild anxiety disorder, not otherwise specified.  

VA medical records dated from September 1997 to May 2009 show that the Veteran received therapy for mild, recurrent, major depressive disorder and PTSD related to a military sexual trauma.  In an April 2003 VA medical report, the psychologist stated that he had previously diagnosed the Veteran with only major depressive disorder because of her unwillingness to discuss past military trauma and consequences of the trauma, and that was a pattern of avoidance consistent with PTSD.

The Veteran's treating VA psychologist submitted a June 2005 letter in support of her claim.  The psychologist stated that he was treating the Veteran for PTSD and major depression.  The psychologist stated that with regard to the Veteran's PTSD, she had experienced sexual trauma in the military.  The psychologist opined that because the Veteran continued to re-experience her sexual trauma through periodic dreams and daily intrusive thoughts, the military sexual trauma was integral to development of her current emotional conditions.  The psychologist further stated that problems associated with PTSD and depression significantly interfered with the Veteran's social and occupational functioning and general quality of life.  

In July 2005, the Veteran and her friend testified before a Decision Review Officer (DRO).  The Veteran testified that when she was stationed at Camp Pendleton, a sergeant introduced himself to her and offered to show her around the area since she was new.  She stated that it had gotten dark when he drove her to see the rifle range and that he pulled over and attempted to undress her and have sex with her.  She testified that she fought off his advances, and he forced her to get out of the car.  The Veteran further stated that while the sergeant drove her back, he warned her not to report the incident because nobody would believe her word against his.  The Veteran testified that she did not officially report the incident but did tell a fellow servicewoman about the incident.  She could not remember the servicewoman's last name, the sergeant's name and unit, or the date of the incident.  She further stated that she began receiving psychiatric treatment in 1996 or 1997, and that she suffered from intrusive thoughts related to the incident, poor concentration, poor memory, depression, hypervigilance, and sleep difficulties.  The Veteran's friend testified that she had witnessed the Veteran's depression and hypervigilance, but only years after the Veteran's separation from service when they became friends.  

The Veteran submitted a May 2009 lay statement from her friend who had testified on her behalf at the July 2005 DRO hearing.  The Veteran's friend reported that she had witnessed the Veteran being very hypervigilant on many occasions, including on trips where they would stay together in a hotel.  She stated that the Veteran persistently warned her not to go anywhere by herself, to be careful and be aware of her surroundings, to be careful of who she talked to, and to dress properly.  She reported that she had been close friends with the Veteran for 17 years and that the Veteran had consistently acted that way.  She maintained that when her house was almost broken into, the Veteran became very agitated when she told her about it.  She also reported that the Veteran continued to suffer from depression because she still recalled the incident where the sergeant attempted to rape her.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While the Veteran's VA psychologist has provided credible testimony relating the Veteran's current diagnosis of PTSD to the sexual assault she experienced in service, the Board finds that the psychologist's opinion is of limited probative value.  The psychologist's opinion appears to have been heavily based upon a history provided by the Veteran.  Transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  There is no objective evidence of an in-service stressor in the Veteran's service medical records or service personnel records.  Furthermore, the file does not contain any of the indicia in 38 C.F.R. § 3.304(f)(5) of behavioral changes that would tend to corroborate her account.  The Veteran's lay testimony did not specifically identify the details of her stressor and is insufficient to permit a meaningful search for corroborative evidence.

The Board acknowledges that under the amended regulations of 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if the stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity.  However, the Veteran in this case is not alleging that her in-service stressor is related to her fear of hostile military or terrorist activity but instead contends that her in-service stressor is due to military sexual trauma.  Therefore, because the Veteran is a non-combat Veteran and her alleged in-service stressor is not related to a fear of hostile military or terrorist activity, her testimony alone does not qualify as "credible supporting evidence" of the occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f)(5) (effective July 13, 2010).  After the fact analyses which infer a traumatic event are also insufficient.  Thus, while credible, the psychologist's opinion appears to have been based upon an unsubstantiated factual background, does not cite any factors found in 38 C.F.R. § 3.304(f)(5) of behavioral changes to support the finding of any in-service sexual trauma, and is therefore of little probative value and cannot serve to corroborate the Veteran's claimed in-service stressor.

Furthermore, the Board finds that the record does not contain evidence from sources other than the Veteran's service records that corroborate her account of the stressor incident.  The Board has examined the record and finds no evidence from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; or statements from family members, roommates, fellow service members, or clergy.  Furthermore, the evidence of record does not show behavior changes following the claimed assault such as a requests for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran has been advised that she may submit those types of evidence and no such evidence has been submitted.

While the Veteran alleges that her current PTSD is related to her service, there are no records which show treatment for psychiatric problems dated prior to November 1996, approximately 27 years after separation from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is not warranted because no disorder was shown within the applicable presumptive period following her separation from service.  38 C.F.R. § 3.309 (2010).  Additionally, in view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board does not dispute the Veteran's diagnosis of PTSD.  However, in this case, the probative evidence is against establishing a medical nexus between military service and the Veteran's PTSD.  Furthermore, the probative evidence is against establishing a medical nexus between military service and the Veteran's diagnosed depressive disorder and anxiety disorder.  

As mandated in cases involving alleged sexual trauma, VA has endeavored to seek any and all possible sources of evidence that might enable the Veteran to corroborate the alleged sexual trauma.  VA has meticulously requested evidence of all possible types that might corroborate the Veteran's account of the stressor, including not only service medical records or actions or requests in service personnel records, but also statements from fellow soldiers, friends, or relatives from the time of the alleged incident and thereafter.  However, as no probative evidence establishing a nexus between the current diagnosis of PTSD and sexual trauma suffered in service has been submitted, service connection for PTSD due to military sexual assault is not warranted.  

The Board has considered the Veteran and her friend's claims that she has PTSD related to her service.  However, as laypersons, the Veteran and her friend are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and her friend are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and her friend can testify to that which they are competent to observe, such as hypervigilant behavior, but they are not competent to provide a medical diagnosis for any acquired psychiatric disorder or to relate any acquired psychiatric disorder medically to her service.

The Board concludes that PTSD or any other acquired psychiatric disorder were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and February 2009; a rating decision in April 2003; and a statement of the case in March 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Service connection for PTSD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


